DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-8, 10-17 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wockatz (US 2012/0318182 A1).

Regarding claims 1-3, 10 and 16-17, Wockatz teaches a multiaxial non-crimp fabric comprising at least two superimposed layers of multifilament reinforcing yarns arranged within the layers parallel to each other and abutting parallel together (Abstract). The reinforcing yarns within one layer as well as adjacent layers are connected and secured against each other by sewing threads forming stitches proceeding parallel to and separated from each other at a stitch width w, the sewing threads form stitches with a stitch length s, and the zero-degree direction of the non-crimp fabric is defined by the sewing threads (Abstract).  The sewing threads have a linear density from 10 to 35 dtex (Abstract).  Preferably, for the multifilament reinforcing yarns used in the multiaxial non-crimp fabric according to the invention, these are carbon fiber, glass fiber, or aramid yarns, or high-grade UHMW polyethylene yarns ([0023]).  Particularly preferably these are carbon fiber yarns ([0023]).  Preferably the sewing threads are multifilament yarns ([0033]).  Preferably, the sewing threads consist of polyamide, polyaramid, polyester, polyacrylic, polyhydroxy ether, or copolymers of these polymers ([0033]).

Regarding claim 7-8 and 20, Wockatz teaches that, preferably, the sewing threads consist of polyamide, polyaramid, polyester, polyacrylic, polyhydroxy ether, or copolymers of these polymers ([0033]).  The examiner notes that the densities of polyamide and polyester overlap with the claimed ranges.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the polyamide and polyester fibers would have densities overlapping with the claimed ranges as these are typical densities for such polymers.  In the alternative, Buchert or Frankfort are relied upon below.

Regarding claims 11-15, Wockatz teaches that an advantage of using a non-woven between the reinforcing layers lies among other things in a better drapability and or a better ability of the multiaxial non-crimp fabric to be infiltrated with matrix resin ([0035]).  The invention relates especially also to preforms for the production of fiber composite components which contain the multiaxial non-crimp fabrics according to the invention ([0044]; also [0037]).



Claim Rejections - 35 USC § 103


Claims 4, 7-8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wockatz (US 2012/0318182 A1) as applied to claim 1 above, in view of Buchert et al. (Patent No. 5,133,178), with evidence from Polymer Database (“Poly(ether ketone)”).

Regarding claims 4 and 18, Wockatz remains as applied above, teaching that the sewing threads have a linear density from 10 to 35 dtex (the dtex value of the yarn, as recited in claims 4 and 18) (see Abstract).

Wockatz does not explicitly disclose wherein the filament count of the multifilament stitching yarn is in the range of 0.1 to 0.8 times the dtex value of the yarn (claim 4), or in the range of 0.1 to 0.6 times the dtex value of the yarn (claim 18).

However, Buchert teaches a polyether ketone sewing yarn (Abstract).  The multifilament yarns preferably comprise from 10 to 1000, in particular from 20 to 300, individual filaments (see col. 2 lines 63-65).  The examiner notes that a filament count of 21 is equivalent to 0.6 times a yarn dtex value of 35.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the multifilament sewing threads of Wockatz with a filament count of 10 to 1000, and in particular from 20 to 300, individual filaments in order to obtain sewing yarns that have good mechanical properties, such as tensile strength, modulus of elasticity and elongation at break (col. 2 lines 63-65 and col. 1 lines 66-68).

Regarding claims 7-8 and 20, Buchert teaches a polyether ketone sewing yarn (Abstract).  As evidenced by Polymer Database, poly(ether ketone) has a density of 1.27 g/cm3 (amorphous) or 1.43 g/cm3 (crystalline).


Claims 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wockatz (US 2012/0318182 A1), as applied to claim 1 above, in view of Weimer (DE 19932842 A1).

Regarding claims 5-6 and 19, Wockatz remains as applied above.

Wockatz does not explicitly disclose wherein the stitching yarn has a twist of less than 150 r/m or less than 100 r/m, or wherein the stitching yarn has no twist.

However, Weimer teaches a multi-filament carbon fiber sewing yarn that has a multifilament thread roving in a core and a crochet mantle (Abstract and FIGS. 1-2).  Weimer teaches that high-strength multi-filament cores (carbon fiber rovings) offer the best mechanical properties as compared to twisted or staple fiber yarns ([0005]).  Weimer teaches that hybrid multi-filament threads can also be sewn without a twisting process ([0012] and [0014]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used, as the sewing threads of Wockatz, untwisted multi-filament carbon fiber sewing yarns that can be sewn without a twisting process in order to provide sewing yarns with the best mechanical properties, for use as alternatives to polyester threads in applications such as multi-axial fabrics, as taught by Weimer ([0005], [0012], [0014] and [0016]).


Claims 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wockatz (US 2012/0318182 A1) as applied to claim 1 above, in view of Frankfort (US 2005/0233144 A1), with evidence from Wikipedia (“Polyethylene terephthalate”).

Regarding claims 7-8 and 20, Wockatz remains as applied above.  

In the event that Wockatz is found not to teach wherein the polymeric fibers have a density of from 0.5 to 2.0 g/cm3, Frankfort is relied upon as applied below.

Frankfort teaches a fully drawn high tenacity yarn and a process for making the same from a partially oriented polyester feed yarn (Abstract). The high tenacity fully drawn yarns of the invention are especially well-suited to manufacture sewing threads for high speed sewing applications ([0020]).  The high tenacity fully drawn yarn of the invention is an untextured filament yarn made from a polymer containing at least about 85% polyethylene terephthalate (also known as 2GT polymer) ([0020]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used polyethylene terephthalate as the polyester for the sewing threads in order to obtain sewing threads for use in high speed sewing applications, as suggested by Frankfort ([0020]; also see Abstract).

As evidenced by Wikipedia, the density of polyethylene terephthalate is 1.38 g/cm3 at 20 °C (or 1.370 g/cm3, amorphous; or 1.455 g/cm3, single crystal). (See table on right).  

Regarding claim 9, Frankfort teaches that the partially oriented yarns (POY) of the invention is an interlaced yarn characterized by an interlace level of 5 or fewer interlace nodes per meter (NPM) ([0022]).  The invention relates to a fully drawn high tenacity yarn and a process for making the same from a partially oriented polyester feed yarn in a drawing process comprised of two stages (Abstract). Preferably the process of stepwise drawing has a total draw ratio of about 2.2 to about 2.5 ([0015]).  The examiner notes that the fully drawn high tenacity yarn would therefore meet the claimed limitation regarding an interlacing of less than 25 nodes/meter, as the nodes would be stretched further apart during the drawing process (e.g. 5/2.5 = 2 or fewer nodes per meter).






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789